Citation Nr: 0911656	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  05-31 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability rating for service-
connected compression fracture, lumbar spine L4, healed, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1974 to 
December 1978.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefits sought on appeal.  The 
Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review. 

Subsequently, in an August 2005 rating decision, a 10 percent 
rating was assigned, effective from October 29, 2004.  Then, 
in a March 2006 rating decision, a 20 percent rating was 
assigned, effective from October 29, 2004.  On a claim for an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Since the grant of the 20 
percent rating is not a full grant of the benefits sought on 
appeal, and since the Veteran did not withdraw his claim of 
entitlement to a higher rating, the matter remains before the 
Board for appellate review.

A hearing was held in December 2008, at the Waco RO, before 
Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002 & Supp. 2008) and who is 
rendering the determination in this case.  A transcript of 
the testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Reason for Remand: To afford the Veteran a VA examination. 

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008; 38 C.F.R. § 3.159 (2008).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).

In this case, the Veteran contends that his service-connected 
spine disorder is of greater severity than is reflected by 
the currently assigned 20 percent rating.  In this regard, 
the Veteran testified at his December 2008 hearing, that the 
day of his most recent VA examination, which was in March 
2006, he had taken Vicodin for his pain and Soma as a muscle 
relaxant.  Therefore, the Veteran contends that his 
medications allowed him to perform better on the March 2006 
VA examination than he would have had he not been taking the 
medications.  The Veteran further testified that he was no 
longer taking these medications for his service-connected 
back disorder, but that he was currently being treated by a 
VAMC chiropractor and using a TENS unit.  The Veteran's wife, 
who is a nurse, also testified that in her opinion, the 
currently assigned 20 percent rating did not adequately 
reflect the severity of the Veteran's current back disorder. 

The Board does observe that at his February 2006 Decision 
Review Officer (DRO) hearing, the Veteran testified that he 
was taking Vicodin and Soma for a while, but that he had 
stopped taking them as prescribed, only taking them when his 
pain was severe or to sleep at night.  Nonetheless, the Board 
notes that the March 2006 VA examiner diagnosed the Veteran's 
service-connected back disorder as "severe disability with 
progression."  Thus, the Board finds that given the 
Veteran's testimony at his February 2006 DRO hearing that he 
took his medication when his pain was severe, and the 
diagnosis by the March 2006 VA examiner of "severe 
disability with progression" the Veteran's contentions at 
his December 2008 hearing that he had taken his medications 
on the day of the March 2006 VA examination are credible.  

The Board does note that it has been approximately 3 years 
since the Veteran's last VA examination, and he has submitted 
additional VAMC treatment notes dated through October 2008, 
which document ongoing complaints and treatment for his 
service-connected back disorder.  VA's General Counsel has 
indicated that when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  Therefore, the Board finds that a more recent VA 
examination is in order in this case for the purpose of 
ascertaining the current severity and manifestations of the 
Veteran's service-connected back disorder.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination to ascertain the severity and 
manifestations of his service- connected 
compression fracture, lumbar spine L4, 
healed.  Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the severity 
of the Veteran's service-connected back 
disorder.

The examiner should report all signs and 
symptoms necessary for rating the 
Veteran's disability under the pertinent 
rating criteria.  In particular, the 
examiner should comment as to whether 
there is forward flexion of the 
thoracolumbar spine to 30 degrees or less; 
or, favorable ankylosis of the entire 
thoracolumbar spine.  The presence of 
objective evidence of pain, excess 
fatigability, incoordination, and weakness 
should also be noted, as should any 
additional disability due to these 
factors.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran should 
be furnished a supplemental statement of 
the case (SSOC) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




